 

Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 1 of 18 PagelD #: 9

FILED
JUL - 8 2020

 

 

 

Attachment A - Bivens Complaint form

 

RORY L. PERRY Il, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

Lazaro Quinones-Cedeno. 00288-0060

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action)

v. CIVILACTIONNO, /'20-c% 0046

(Number to be assigned by Court)
BUREAU OF PRISONS. et, al,
Ms. C. BARKER. Kitchen Supervisor,

 

Ms. BARBARA RICKARD. Ex-warden.

ROLDAN RANDAN. SIS. Lt.

 

CG. MOORE. SIS. Defendants,

(Enter above the full name of the defendant
or defendants in this action)

 

Defendant(s).

COMPLAINT
I. Parties
A, Name of Plaintiff: Lazaro Quinones-Cedeno.
Inmate No.: 06288-000

Address: Federal Correctional Institution Hazelton,

P.O. Box 5000 Bruceton Mills, West Virginia.

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 2 of 18 PagelD #: 10

B. Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

C. Name of Defendant: Ms. M. Caver.

Position: Associate Warden and Acting Warden. Remedy

Coordinator.
Place ofEmployment: Federal Correctional Institution, McDowell.

 

 

P.O. Box 1029 Welch, West Virginia. 24801

D. Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant: K. Rish.

Position: Associate Warden and Acting Warden.

 

Place ofEmployment: Federal Correctional Institution, McDowell.

P.O. Box 1029 Welch, West Virginia. 24801

 

Name of Defendant: Daniel P. Munn.

Position: Captain.

Place of Employment: Federal Correctional Institution, McDowell.

 

P.O. Box 1029 Welch, West Virginia. 24801.

 

(S ee Attach No's|

 

 
CaschniennyspeRasuike@) red@wesgo Page 3 of 18 PagelD #: 11

“Be
aw

H.

hd

Name of Defendant:
Position:

Place of Employment:

Name of Defendant:

Position:

Place of Employment:

Name of Defendant:

Position:

Place of Employment:

Name of Defendant:
Position:

Place of Employment:

Name of Defendant:

Position:

Place of Employment:

Name of Defendant:

Position:

Place of Employment:

D. Mayle.

 

 

Lieutenant.

P.O. Box 1029 Welch, West Virginia. 24801

 

CG. Looney.

Foreman Cook.
Federal Correctional Institution, McDowell
P.O. Box 1029 Welch, West Virginia. 24801

Ms. M. Leslie.

DHO

 

Federal Correctional Institution, McDowell

 

P.O. Box 1029 Welch, West Virginia. 24801
K. Hurd.

Correctional Officer.

Federal Correctional Institution, McDowell.

 

_P.O. Box 1029

Welch, West Virginia. 24801

Federal Gorrectional [lmstitutilons McDewebhic

 

 

 

K. Handley.

Correctional Officer.

Federal Correctional Institution, McDowell.

P.O. Box 1029 Welch, West Virginia. 24801

 

D. Martin.

Lieutenant.

 

Federal Correctional Institution, McDowell.

P.O. Box 1029 Welch, West Virginia. 24801

 

 

do

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 4 of 18 PagelD #: 12

Il. Place of Present Confinement
Name of Prison/Institution: Federal Correctional Institution. Hazelton.
A. Is this where the events concerning your complaint took place?
Yes No X

If you answered “no,” where did the events occur? F.C.I. Williamsburg, SC.
It statrted in that facility then spread to F.C.I. McDowell,
W.Va. and F.C.I. Hazelton, W. Va.

 

 

B. Is there a prisoner grievance procedure in this institution?
Yes X No
C. Did you present the facts relating to your complaint in the prisoner grievance
procedure? Yes X No

If you answered “no,” explain why not:

 

Not-Applicable.

 

If you answered “yes,” what was the result at level one, level two and level three
(attach grievances and responses):Level III. ID. 1007189-R1, IR. 3204610
See Exhibit:/AHBrC-/. /Level III ID. 986547-A1. IR. No. 321/644 Exhausted

See Exhibit D,E,As to Remedies ID. %9693-R2, ID. %/7800-R4, See Exhibit F.,

1D.918649-Al, Exhausted and ID, 930314-R2. Exhibit eg all these only I've recived
. . Tun treatment from erent offices.
II. Previous Lawsuits

 

 

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

l. Parties to the previous lawsuit:

Plaintiff(s):___ &:AZARO_QUINONES=CEDENO.

Defendant(s): Ms. Barbara Rickard ex-warden, Roldan Randan. SIS. Lt.

(See Atticlavents.)
Case 1:20-cv-00466 Document4 Filed 07/08/20 Page 5 of 18 PagelD #: 13

F

Ill. Previous Lawsuits (Paces 2 of 3)

A,

Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

I.

Parties to the previous lawsuit:
Plaintiff(s):_ Lazaro Quinones-Cedeno.

Defendant(s): M.B. Antonelli. FCC Warden, Paul Adams. FCI Warden
E. Garcia. Associate Warden.

Court (if federal court, name the district; if state court, name the county);

U.S. District Court, Northern District of West Virginia.

 

Docket Number: ° ° 20-cv~ 30
Name of judge to whom case was assigned: John Presto Bailey.
Disposition (for example: Was the case dismissed? Was it appealed? Is it still

pending?)
Dismmised

Approximate date of filinglawsuit:__ March 16, 2020

Approximate date of disposition: May 14, 2020
Case 1:20-cv-00466 Document4 Filed 07/08/20 Page 6 of 18 PagelD #: 14

II. Previous Lawsuits (tees Sof 3.)

A.

Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

[f your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

I.

No

Parties to the previous lawsuit:

Plaintiff(s):_Lazaro Quinones-Cedeno.

Defendant(s); Ms. M. Bluemling, Ms. J. Ridenour. Teachers.

Ms. M. Thompkis Supervisor P. Adams. FCI Warden
Ms. K. Bankson, Nurse. R. Rickart. Campound officer.

 

Court (if federal court, name the district; if state court, name the county);

U.S District Court. Northern District of West Virginia.

 

Docket Number: 5:20-cv-53
Name of judge to whom case was assigned: John Preston Bailey.
Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)

"Pending."

Approximate date of filing lawsuit: March 18, 2020

Approximate date of disposition: "None."

 
Case 1:20-cv-00466 Document4 Filed 07/08/20 Page 7 of 18 PagelD #: 15

é

Il. Previous Lawsuits ( fhees Aged)

A.

Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

lL,

NO

Parties to the previous lawsuit:

Plaintiff(s): Lazaro Quinones-Cedeno.

Defendant(s): W. Healey, J. Handlin, T. Thorne, Foreman Cooks.

 

R. Reckart. Compound officer.

Court (if federal court, name the district; if state court, name the county),

 

U.S..District Court. Northern District of West Virginia.

(Clersburg Division.)
Docket Number: 1:20-cv-00048

Name of judge to whom case was assigned: Thomas S. Klech.

Disposition (for example: Was the case dismissed? Was it appealed? Is it still

pending) "Pending."

 

Approximate date of filing lawsuit: March. 18, 2020.

t "
Approximate date of disposition: None.

 

 

 
Case 1:20-cv-00466 Document4 Filed 07/08/20 Page 8 of 18 PagelD #: 16

a

Ill. Previous Lawsuits (PAces 2 oF 3.)

A.

Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1.

Parties to the previous lawsuit:

Plaintiff(s):_LazaroQuinones-Cedeno.

 

Defendant(s): Ms. Jennifer Resh, Ms. K. Bankson. Nurses
P. Adams. FCI Warden

 

Court (if federal court, name the district; if state court, name the county);
U.S District Court, Northern District of West Virginia.
(Martinsburg Division. )

Docket Number: 3:20-cv-50

Name of judge to whom case was assigned: Gina M. Groh.

 

Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)
"Pending. '

 

Approximate date of filinglawsuit:__ March 18, 2020.

Approximate date of disposition: "None."

 
z

Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 9 of 18 PagelD #: 17

III. Previous Lawsuits (Pees & 3)

A, Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1.

Parties to the previous lawsuit:

Plaintiff(s): Lazaro Quinones-Cedeno.

Defendant(s): Ms. J. Ridenour, Ms. M. Bluemling. Teachers.
Ms. M. Tompkis Education Supervisor, M.B. Antonelli. FCC Warden,
P. Adams. F.C.I. Warden, E. Garcia. Associate Warden.

 

Court (if federal court, name the district; if state court, name the county);

   

     

of W.V: Q
(Martinsburg Division. )
Docket Number: 3:20-cv=88

irginia.

 

Name of judge to whom case was assigned: Gina M. Groh.
Disposition (for example: Was the case dismissed? Was it appealed? Is it still

pending?)
"Pending."

Approximate date of filing lawsuit: June_02, 2020

Approximate date of disposition: "None .

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 10 of 18 PagelD #: 18

Ill. Previous Lawsuits (Troe Lot 3)

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes X No

B. If your answer to A is “yes,” describe the lawsuit in the space below. If there 1s more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

I.

Parties to the previous lawsuit:

Plaintiff(s); Lazaro Quinones-Cedeno.

 

Defendant(s): J.A. Keller. S.E.R.O. Director,

 

Court (if federal court, name the district; if state court, name the county);
U.S. District Court for the Northern District of Georgia.

Docket Number: 1:20-cv-2577

!

Name of judge to whom case was assigned: Russell G. Vineyard.

Disposition (for example: Was the case dismissed? Was it appealed? Is it still

pending?) "Pending "

 

Approximate date of filing lawsuit: _ June 19, 2020

ft ty
Approximate date of disposition: None.

 

 

 

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 11 of 18 PagelD #: 19

2. Court (if federal court, name the district; if state court, name the county);

U.S. District Court. Southern District of WV.

 

(Bluefield Division.)

 

 

3. Docket Number: 1:19-cv-00064
4. Name of judge to whom case was assigned: Omar J. Alboulhosn.
5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)
Dismissed."

 

6. Approximate date of filing lawsuit: January 25, 2019

 

7. Approximate date of disposition: June 08, 2020

 

IV. Statement of Claim

‘State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. Include also the names of other persons involved, dates,
and places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph.
(Use as much space as you need. Attach extra sheets of paper if necessary.)

 

Lut he. CAN, Jeng by se nostaut lug his es naa sib litte s AS Buch, wid Low,

a biviae ul eices of |
OF Due Pooeess by Baslorua Vekad, ev- wae, Roland Ratiae SIs LT
Aud own STH orticlas wewdauey td thds aosehhnst

 

neat J Jv conoles TD F19649- Al Aud 2 ID. 4394 14- R2, ( Read
Epiilalt G-H) coventug up TA. vellee, TiceeNor tt pth east R6.
akiee, atlaata, Ch nd W. B. baton le who was re weber

at Fe willlaersh ug SCy toy Haat tive, Te vole low of Yao Fest,

 

4 ( See Atel weakts.)
, , Case 1:20-cv-00466 Do ument 4 Filed 07/08/20 Page 12 of 18 PagelD #: 20
SereresE of Chey Cordliusen: (Page 2 0¢ 4)

FFtH AnemDnend Due Peacess Ralls, Shiliug Fo deliver Ree vewedy
weTetiON fo A daely Ashton dad lay Failing To peovide vote of ddd
delerd., Hovievers wealtakton awed upon Meat and We wide laced
10 Ke Apertal, Woostag Uwit (stu) Decewher 20) 2018, with A Cosleater
Tucidedt RY, U0. 2264610, Code 301 Renody ID. j007187-RE oy Hs, C-Barklosy

Kite) So'Pueviaor Gee Fvtibeit A-8-c) “Thoventeainng Anuthor with, bodily tunen”
whieh was Nixed jo Min-MHidte Rec. Nebenk. usta TR.00. 2840172, Code 12
"Use ot Dwg [lode foow 121ml2019 so Fer Aecllley Wey Zo Chua PleracrFl
Qecomendsly Guilty oF claege he does vol Commidten, (See. EMA 8) Ths aggen
hodld Ine Te ences fy Wie OK ice OC Nde Geet. Coonsel ; Coutrak OCR:
Shee NAY O5120\4

TE 1s tee Yuk Pigow systew do have a hrislowy at FonnRewniug
JONES Why WORT Comsrals, Ke qeiedaces o« Fle hau-solk. THe

buldens Is systenae p WE Speed AGI Covered OY bq Any HbelaleD
VeRO Leu wWwbe OU Thoestay j NoGusl 0@, 2019 ; nial WAS Teiggerd

Waith a witniclocy Qeisad Transkae FRow FOL NeDowed do Fer Htzeltia,
WN. 5 so Oda Coo Stake Yo get hh wre A Senegulaces kd Mavse.
Raping ltaie Jo FCL MeDowel| \ WV LHe Covadiag JO TY. A: Yellen
Awd MB. Aotodelli, le udece Wea Aged dt 201% hy U.S.
Dishete¥ Covel, Sodthord Disleek o& We Rhea Division Todse
OMe. Noww\nosn, Coon Cdl. Case U0. 1419-00 -00064,o0 Wat

Kwidg Todiskichlon ove Vroge DeRerdanta Ad Teves, Sodlh Ceeolina,

Rad Qa J Ga Noe COSe Contiwuen LAA AGaiush Moe Raw heen Kalua,
PU-Whenad, Roldan ROD SIS kK Awd Yaw aoceredtioven state so

His Combltial, Cor oladwodetiod 6f Doe Recess dud esheessiug

 
- AAR SPREE BEHEU CREE Gave 19 of 28 PaoeIo #21

The, Malta, luda, Key Toad CAPM Daoiel'P. Hyves, Pro ale Tenth
(Sve ExAeth B) fo the psiak oF SHARE gettrog Pile Up fo be Theat op
ba AW Meogged Yonale 0 Pro Speelah. Hovstag Unet (city) Suw Day
Adwhey ZT, 2019,Catter US. Distal coset Cled efuil CAS //f-cv-vav6a
Tonatery 2852019) Wemedy TD: 98654 7-At CEvtaasten) Avetdent wet. co.
AULTod, Cone 201 (ee FURD Also, Mee Pliage Filen
Gerevhanes Remedy ID. eroIS- RY, OV Wedusdad; Tauvduy 26) 2014

Rud Remedy IN) 16TR0O-Ry OW Wenns dag, Aaad dey 24y 2019 see
EVHWER) ulbida eee Desteoyed oY FCT MeDowell, WV y Assocfate
Where j Renedy Coord foarte? td wehwg UIReden, HS. Ate Cave. Aud
Hid~ Mie Ree. ORC 1 MD, D.A- Vatuoeh Directow-

They wtro Covesag op Rae Nigger Aef oF Guoslyae WkaEF has
ayer Seen fd A GaeLLty AGA A Capuron? Huda) Awd

Re Keser woswlog opowryg Gey, Te peeved UdldeuT SuasDeyy
Voverthe 2018, ® 45 PM Wo FC Mcdowell WV.) YaedDe Soneg ue
Foon te adlsine Rowmssinag deagd hid obec Covlelomds oven dhe
Reate fy Bout o@ A wesey Cer steck) Husth Tuck tpncker it
Mik. Fetus the Scene.
Thecein lies Yoo veollen Yaak loxoashet WORE Fao Aes lnoatr ity
by SHEE OFC Eekals dnd OFS Towed Riaidiel Gee Evert £) diel has
SRecead theoogh Fee Rewnvouly Tous, FL Bewreteuille, Fel widltdoes boag, SCy
FCT Medowell and FOI Hhreltond WUs VAs Keller, Direeelow ak SERO, Vata,
Gh NB AdTouelle, Now Fee Havelfon), Wis wWisdery Paul Ad—vs, FCI
Helton, Wis Whe) bud Al STARE oFRetds bud obPicees NedHdwed 10
Hts Compliis RVDING Aud Noetting Id A Couspleacy Td ger ha at
FCT HeDowell wy, Captid Dawkel® wv, Vida Mater loas lnecove Aviad at.

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 14 of 18 PagelD #: 22
olaeHedt of Claim todtidued (Qnce 4. op 4)

Tihs seems To be Yee cove o& Leis Sustewatic. attend 6& cneise,
Noose Aud Enis Guocerriond AGKast MuasRe Wl Alosg tulng +0
get AwAY wile Yds \edesk, alavce o& Coulee Auk adVaoccty aad
Coeedietiow, ny the Adeluisteatt ow potting thorn skae's Xoo atest.
These Ack\owS avd ovfsstads Coosttife Wolatods oC Yue Aeshy
FIFHH twa Eight Aneud veal of the, US. Coustvtottons

AN Mes Complituts Rad cule mses tee ave issve. THe US.
Sedtheend Mishel Covel o& west STIG wicaoatuen Meeker
DeelorMow (nciweuks 0. S860) TW A Cuil Case Wo. 1417 ev-00004 7)
hv attowot fo fulftite. Que Ved Cie Actlows Yoosdacl fo Bivews vs

SL UWRwiwed FeDdeedls Mauls of Fedeea Buwead a€ UAecoHe. -
Tie Deaweaiod Gor itor dod Wedd ol Pei to stale fo ee Covet
fhe blosrds Aton OE Tosrhea aud Alavse of Qowdee Bul stoke at

Fex MeMouwell tad Fer Hazeltod, Wl, weeelnve Coudichtug I
Dwoee fo fufeReoe whl Miwatiee Ween. Cocos.

Tire’ laas love Trying te ile ov A Covtvugus, § Tewatic
Depavittise 0 his wigltls vd fd be Wuished ow Luogeted be .
Mating Se oC Lee IWarife Grievdnoe Weocoduee. Taiai\el aaly wish
f MS AKerrats Lo Ws Suit, cot fo Obew ew Actus.

THs Acted ts hetug poesued uuder Biveus Vs Sid Uw
DA AGesta AGaract the Bocoad of Poisons. ef aly

 

 
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 15 of 18 PagelD #: 23

& :

V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

Puidti FS wants the Court Awad A corpo) sabia Aasages a 4/000000.°°

Dollaxs, Foe SUR \onidiatou aud beivg Vat wil A ceTahatouy, \ovisod

   

Signed this 0.5 day of uly ,20 20

 

 

YO )

Plaintiffs

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 6 Ss Aay of Aly 2020
(Date) €

 

Signature of Plaintiff
Case 1:20-cv-00466 Document 4 Filed 07/08/20 Page 16 of 18 PagelD #: 24

Ve Whe codbouen INES 20g i)

Wa olehuclt ug Yee Due Peveess Rgills af mates, A Cale
MeBietl Neaitvedt of Torttes.

Plrshee is Aso weguesting Assoctile wlismea NS. He Caden,
Ritchie Supeetsea HS. 0. Baelor STs. Ce Moore, WED. Macha,
Associate alkwded A, May ARRicoes K, hued awd Ka Handley

DUO SH. heslia, SISK Ratan Rw TU PD Yedowell, wu
fo we Wwewiviten Goa Yeo Bocoad af Wisods, Foe Akase al Bowen
Nad nsMioayy Awd olactudion o¢ Doehice.
B12 Voroud Yoat Yee Wades ts goo i¢ anes ase Ht Lawtully. (Ty. I-39
Pleise rssoee Wat vo weliatvey nelious is fiiug AGainst
VAWARe ‘by Luly ste Hewhes Ge Wing Nis aw dlr ants

 

s/o [2020

 
 
  

lab ten. seine me RIOR TGA AIL

* i. x. . . co
SO Sar rete 2

 

 

 

 

Bef Posrar service.
US POSTAGE PAID
Origin: 26525 ss. a 2
$0 00 07/08/20 =
i 1 5511100644-08 °
? FROM: phen a
F PRIORITY MAIL 2-DAY ® h , See ote
| ay LAZARO QUINONES-CEDENO, 06288-000
1 Lb 10.80 Oz | he Nk Mil, BazeLTON FCI. UNT: M2 - QTR: MO3-122L |
| .O. BOX 460 8! ts,
1A 1004 |. BRUCETON MILLS, WV 26525
igi] EXPECTED DELIVERY DAY: 07/08/20 F oe
ts. sdsn #1020 -)
NS} i ‘TO:
\ SHIP Rieter aE .
st TO: sooo! _ For more stamps and collectibles visit usps.com/stamps |
"¢ 601 FEDERAL ST 066 Been ae:
ol BLUEFIELD 24701 - CLERK, UNITED STATES DISTRICT COURT

 

ELIZABETH KEE FEDERAL BUILDING

USPS TRACKING®NUMBER | 601 FEDERAL STREET, ROOM 1000

| BLUEFIELD, we 24701
| } | curs USPS =
iEl
To | ‘
" 3

9505 5117 5596 0188 2936 56

 

|

 

:

Thie nackanina le the neanarty af tha l1@ Dactal CanileaM and le nrawiclad enlaly far uce in candina Prinritv Mail® shinments. Misuse may be a ;

 

IMI awe ~=«VISITUSATUSPS.coM* ges uenstares

3001000014 OD: 12.5 x 9.5 ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 
  

iV CaO

k*kK

INSURED’ ,
> 4 P

PRIORITY &
* MAIL *~

    
    

 

FOREVER /
= eae = VER / USA

| ea reac ¥s0 7 uanau0s *tatetaege

"Kecal Math.” ey a

-WSN/u3Aauos L

 

SN / Y3ARNOS

nn
| SA oorever/ USA =a

~ < oats Seika

FLAT-RATE ENVELOPE

ONE RATE * ANY WEIGHT“

‘AMM... ey nresiars

/p§00001000014 OD: 125 x95 POSTAL SERVICE.

\ 4). ee
} 1
{

* Domestic only. ™ For International shipments, the maximum weight is 4 Ibs.
< cos

u =
